Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.

REMARKS
1.   	On pages 10-12 of the remark Applicant argued prior art Jung fails to disclose of “logging a measurement result during both the idle mode and connected mode” and further argued Jung’s logging operation is only performed in one mode, either the RRC_CONNECTED mode or the RRC_IDLE mode as argued on page 10.    
 	
 	In response:
 	The examiner respectfully disagrees. Prior art Jung in the provisional application (61/765,006) at page 35, Alternative 3: discloses “whenever UE is receiving one or more MBMS services, UE starts logging”. Page 15, Section 15.1 discloses MBMS reception is possible for UEs in RRC-CONNECTED or RRC-IDLE mode means a UE can receive MBMS services both in the connected mode and idle mode. From this disclosure, it is clear if a UE has switched to RRC_IDLE mode from RRC-CONNECTED mode and keeps 
 	For the above reason, examiner maintain the rejection. 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-4, 6-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2015/0373506 A1 (Provisional application 61/765,006 dated Feb 14, 2013) to Jung et al. (hereinafter Jung) in view of US publication US 2013/0028161 to Maeda et al. (hereinafter Maeda)

  	As to claims 1, 6, 11, 16, Jung discloses a method by a terminal in a communication system, the method comprising:
 	receiving, from the base station, tire third system information including an area associated with a multicast broadcast service, based on the first scheduling information (Jung; [0350] (Provisional application page 38) discloses of receiving SIB 13 corresponds to third system information. Page 36 in the provisional application discloses of receiving MBSFN-Areainfo List)
 	receiving, from the base station, measurement configuration information including a target area associated with the multicast broadcast service (Jung at page 35 (Alternative 4) in the provisional application discloses of receiving MCCH indicates start logging wherein MCCH may indicate which MBMS service areaarea/MBSFN area/PMCH/MTCH/Service UE shall start logging for; Jung; Page 40 );
 	performing a measurement during both an idle mode and a connected mode, in case that the tenninal receives the multicast broadcast service associated with the target area (Jung at pages 35-36 (Alternative 5) discloses of performing logging both in the idle mode and connected mode. );
 	logging a measurement result based on the measurement during both the idle mode and the connected mode(Jung at  page 35, Alternative 3: discloses “whenever UE is receiving one or more MBMS services, UE starts logging”. Page 15, Section 15.1 discloses MBMS reception is possible for UEs in RRC-CONNECTED or RRC-IDLE mode means a UE can receive MBMS services both in the connected mode and idle mode. From this disclosure, it is clear if a UE has switched to RRC_IDLE mode from RRC-CONNECTED mode and keeps getting MBMS services then it would keep logging measurement result even the UE has switched to idle mode) and
 	transmitting, to the base station, the measurement result including a reference signal received power associated with the target (Jung at pages 39 discloses of reporting or tyransmitting logging measurement result)
 	wherein the reference signal received power is identified based on a reference signal for the MBMS-multicast broadcast service (Jung; [0224] and page 5 (Section 5.1.1.2) in the provisional application discloses RSRP).
 	Jung discloses of receiving system information, but fails to disclose the system information includes scheduling information of other system information. However, Maeda discloses 
 	receiving, from a base station, first system information including first scheduling information for second system information and third system information (Maeda; [0078]
 	receiving, from the base station, the second system information including a configuration for a multicast broadcast based on the first scheduling information (Maeda; [0096])
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention, because both of the references discloses of logging measurement result. One would be motivated to combine the teachings in order to make a decision based on the received system information and thus provide a QoS. 
 	
 	As to claims 2, 7, 12 and 17, the rejection of claim 1 as listed above is incorporated herein. In addition Jung-Maeda discloses 
 	wherein the measurement result further includes a reference signal received quality associated with the target area and a block error rate associated with the target area (Jung; [0219]; [0323]) , and
 	wherein the measurement configuration information further includes a logging interval and the measurement result is logged based on the logging interval (Jung; [0221]). 

As to claims 3, 8, 13 and 18, the rejection of claim 1 as listed above is incorporated herein. In addition Jung-Maeda discloses wherein the measurement configuration information further includes a trace reference, a trace recording session reference, a trace collection entity (TCE)-Id, and 
wherein the target area includesa cell identity or a tracking area code (Jung; [0285]; [0010]-[0011]).

As to claims 4, 9, 14 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition Jung-Maeda discloses 
wherein the measurement is performed based on the second system information, the third system information and the target area included in the measurement configuration information (Jung; [0081]; [0316]-[0318])

Allowable Subject Matter
	Claims 5, 10, 15 and 20 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478